                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-507-RJC-DCK

 AYMAN KAMEL,                                           )
                                                        )
                   Plaintiff,                           )
                                                        )
      v.                                                )      ORDER
                                                        )
 5CHURCH, INC., PATRICK WHALEN,                         )
 MAP MANAGEMENT OF CHARLOTTE,                           )
 LLC, and ALEJANDRO TORIO,                              )
                                                        )
             Defendants.                                )
 ________________________________________               )
                                                        )
 5 CHURCH, INC., and 5CHURCH                            )
 CHARLESTON, LLC,                                       )
                                                        )
                   Plaintiffs,                          )
                                                        )
 v.                                                     )
                                                        )
 AYMAN KAMEL,                                           )
                                                        )
                   Defendant.                           )
                                                        )

           THIS MATTER IS BEFORE THE COURT on “Plaintiff Ayman Kamel’s Motion To

Seal” (Document No. 72) filed May 29, 2019. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting consent of Defendants’ counsel, the

undersigned will grant the motion.

           A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Rule 6.1 provides in relevant part as follows:
       LCvR. 6.1      SEALED FILINGS AND PUBLIC ACCESS.

              (a)     Scope of Rule. To further openness in civil case
              proceedings, there is a presumption under applicable common law
              and the First Amendment that materials filed in this Court will be
              filed unsealed. This Rule governs any party’s request to seal, or
              otherwise restrict public access to, any materials filed with the Court
              or used in connection with judicial decision- making. As used in this
              Rule, “materials” includes pleadings and documents of any nature
              and in any medium or format.

              (b)    Filing under Seal. No materials may be filed under seal
              except by Court order, pursuant to a statute, or in accordance with a
              previously entered Rule 26(e) protective order.

              (c)     Motion to Seal or Otherwise Restrict Public Access. A
              party’s request to file materials under seal must be made by formal
              motion, separate from the motion or other pleading sought to be
              sealed, pursuant to LCvR 7.1. Such motion must be filed
              electronically under the designation “Motion to Seal.” The motion
              must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

              To the extent the party must disclose any confidential information
              in order to support the motion to seal, the party may provide that
              information in a separate memorandum filed under seal.


Local Rule 6.1.

       Having considered the factors provided in Local Rule 6.1(c), Plaintiff’s thorough

“…Memorandum Of Law In Support Of Motion To Seal” (Document No. 72-1), and Defendants’

consent, the Court will grant the motion to seal. Based on the foregoing information, it appears


                                                2
that the requirements of Local Rule 6.1(c)(1) through (4) have been met. See (Document No. 72-

1).

       Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

                                        CONCLUSION

       IT IS, THEREFORE, ORDERED that “Plaintiff Ayman Kamel’s Motion To Seal”

(Document No. 72) is GRANTED. Plaintiff may file Exhibits E & F attached to Plaintiff’s

Opposition to Defendants’ Motion for Summary Judgment; and certain portions of Plaintiffs’

Opposition to Defendants’ Motion for Summary Judgment that discuss and describe the said

exhibits, under seal.

       SO ORDERED.



                                      Signed: May 30, 2019




                                                 3
